UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-4576



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CHARLES A. GHOLSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Richard L. Williams, Senior Dis-
trict Judge. (CR-99-178)


Submitted:   May 31, 2001                  Decided:   June 18, 2001


Before WILKINS, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sol Zalel Rosen, Washington, D.C., for Appellant. Helen F. Fahey,
United States Attorney, Stephen W. Miller, Assistant United States
Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles A. Gholson pled guilty to possession with intent to

distribute cocaine base (with previous drug distribution con-

viction).     On appeal, he alleges that the district court erred by

denying his later motion to withdraw his guilty plea and that he

received ineffective assistance of counsel.    Gholson appeals from

his conviction and 262-month sentence.        For the reasons that

follow, we affirm.

     We do not find that the district court abused its discretion

by denying Gholson’s motion to withdraw his guilty plea.     United

States v. Ubakanma, 215 F.3d 421, 424 (4th Cir. 2000).    The court

applied the correct law, and we find no reversible error.    United

States v. Moore, 931 F.2d 245, 248 (4th Cir. 1991) (listing factors

to be considered).     Neither do we find ineffective assistance of

counsel “conclusively appears” on the face of the record and thus

deny Gholson’s attempt to raise this issue on direct appeal.

United States v. Richardson, 195 F.3d 192, 198 (4th Cir. 1999),

cert. denied, 528 U.S. 1096 (2000).

     Accordingly, we affirm.       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                            AFFIRMED


                                   2